Title: To Thomas Jefferson from Caesar A. Rodney, 14 December 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington Decr. 14th. 1802.
          
          On my return yesterday from the Court at Dover, I had the pleasure of recieving your agreeable & acceptable favor of the 28th. ultimo. The intelligence which it contains on the flattering state of our finances must give satisfaction to every honest man, & is to me a subject of sincere joy. 
          The idle tale of your anxiety for my election originated here after Senator White’s return from Congress & I believe proceeded entirely from him, in consequence of the representations he gave of what fell from you in his presence & that of Dr. McCreery who differed substantially with him about the business & he declined therefore a publication on the subject. Unless by accident at the post office they can not know of any correspondence between us. 
          Altho’ personally speaking, as it relates to myself as an individual I wish to see no man turned out of office, yet I take the true line to be pursued & the proper course adopted is the public will. Every private feeling must be occasionally sacrificed on the shrine of the general welfare & general interest. Experience has evinced that firmness & decision, especially in those states where toryism has swayed with an “iron sceptre,” are the best & most effectual remedy for that obstinate & malignant disease. 
          I am glad in a case, which had excited so much sensation in this State, the desired object is at length to be attained in a way calculated to produce the least irritation. As to the important & as you truly observe “most difficult part of the subject” who is to be the Successor, permit me to recommend you on this point, to consult Col: Hall the Governor of the state who makes all appointments within the state & from his perfect acquaintance with the different characters, will be able to give you the best advice. He has long been engaged in active political life & has repeatedly since his appointment travelled thro’ the State with a view to this subject of appointment as well as others & tho’ I know it is a case where there may be rivals contending for the office, because of value, yet he will weigh their pretensions & merits, collect public opinion & be responsible for the selection. He not only knows what men are, but what they were. I have only to add that as it is a collector for the port of Wilmington, the person should be friendly to the commerce of this place, & this circumstance will be attended to by him. 
          Who our Senator is to be seems uncertain. Bayard they say will not accept. White some think will be continued for his services at the late election. I wish God, we had it in our power to send you a supporter of your Administration. However the idle empty sounds which may be uttered by any body they may send will only reverberate on themselves. With great personal & political esteem I remain Dr. Sir, 
          Yours Most Sincerely
          
            C. A. Rodney
          
        